  Case 17-19789         Doc 38     Filed 04/15/19 Entered 04/15/19 14:39:07              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-19789
         TIFFANY JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2017.

         2) The plan was confirmed on 08/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 03/28/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-19789       Doc 38       Filed 04/15/19 Entered 04/15/19 14:39:07                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $18,344.65
       Less amount refunded to debtor                           $812.30

NET RECEIPTS:                                                                                   $17,532.35


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $797.63
    Other                                                                  $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,169.39

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
CREDIT ACCEPTANCE CORP          Secured       11,150.00     14,263.12          3,951.44      3,951.44    1,145.56
CREDIT ACCEPTANCE CORP          Unsecured      3,004.00       4,018.68         4,018.68           0.00        0.00
DEAN HEALTH SYSTEM              Unsecured           0.00      1,195.64         1,195.64           0.00        0.00
DEAN HEALTH SYSTEM              Unsecured            NA         156.94           156.94           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      8,940.00       9,111.37         9,111.37           0.00        0.00
MADISON GAS & ELECTRIC CO       Unsecured         992.00        996.44           996.44           0.00        0.00
MIDLAND FUNDING                 Unsecured            NA         809.43           809.43           0.00        0.00
PAYDAY LOAN STORE               Unsecured      2,000.00            NA               NA            0.00        0.00
STATE COLLECTION SERVICE        Unsecured      1,191.00            NA               NA            0.00        0.00
STATE COLLECTION SERVICE        Unsecured         245.00           NA               NA            0.00        0.00
STATE COLLECTION SERVICE        Unsecured         155.00           NA               NA            0.00        0.00
Tek-Collect, Inc                Unsecured         969.00           NA               NA            0.00        0.00
US DEPT OF ED FEDLOAN           Unsecured     12,830.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION            Unsecured     22,553.00     35,028.22        35,028.22            0.00        0.00
VILLAGE OF MAZOMAINE            Unsecured         600.00           NA               NA            0.00        0.00
WISCONSIN DEPT OF REVENUE       Priority      23,000.00       8,888.24         8,888.24      7,265.96         0.00
WISCONSIN DEPT OF REVENUE       Unsecured            NA     19,006.95        19,006.95            0.00        0.00
WP&L COMPANY                    Unsecured            NA         245.95           245.95           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-19789         Doc 38      Filed 04/15/19 Entered 04/15/19 14:39:07                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,951.44          $3,951.44         $1,145.56
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $3,951.44          $3,951.44         $1,145.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $8,888.24          $7,265.96              $0.00
 TOTAL PRIORITY:                                          $8,888.24          $7,265.96              $0.00

 GENERAL UNSECURED PAYMENTS:                             $70,569.62                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,169.39
         Disbursements to Creditors                            $12,362.96

TOTAL DISBURSEMENTS :                                                                      $17,532.35


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/15/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
